ORDER
EAGEN, C.J.,
And now it appearing that [respondent] has been suspended for a period of three months by the United States Patent and Trademark Office before the Commissioner of Patent and Trademark, as a Patent Agent in applications before the United States Patent and *113Trademark Office; and that respondent was directed to inform this court why imposition of an identical sentence in this Commonwealth would be unwarranted and the reasons therefor; and upon receipt of the statement of respondent in answer thereto and consideration thereof by this court; it is ordered and decreed, as provided by Rule 204(3) of the Pennsylvania Rules of Disciplinary Enforcement, that respondent be publicly censured at the session of the Supreme Court commencing October 17, 1977, at Philadelphia.